Citation Nr: 0011444	
Decision Date: 04/13/00    Archive Date: 05/04/00

DOCKET NO.  95-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  

2.  Whether the veteran has submitted new and material 
evidence to reopen his claim of service connection for a back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1957 to March 1959.  

By a decision of April 1983, the Board of Veterans' Appeals 
(Board) denied the veteran's original claim of service 
connection for a back disorder.  

This matter is presently before the Board on appeal from a 
December 1994 rating decision by the RO.  

The veteran testified before a hearing officer at the RO in 
July 1995.  The veteran also testified before the undersigned 
Member of the Board at a hearing at the RO in October 1997.  

The case was remanded by the Board to the RO for additional 
development of the record in May 1998.  





FINDINGS OF FACT

1.  In an April 1983 decision, the Board denied the veteran's 
original claim of service connection for a back disability.  

2.  The new evidence submitted since the Board's April 1983 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
Board's April 1983 decision to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Board denied the veteran's original claim 
of service connection for a back disability in an April 1983 
decision.  

The Board's April 1983 decision is final and cannot be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991).  

In a June 1994 correspondence, the veteran sought to reopen 
his claim of service connection.  

When a claim has been disallowed by the RO, and subsequently 
denied by the Board, it may not thereafter be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was an April 1983 Board 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the additional evidence added to the record 
since the Board's April 1983 decision includes previously 
unconsidered private treatment records and VA outpatient 
treatment records showing complaints of and treatment for a 
back disability.  In addition, the veteran has been afforded 
VA orthopedic examinations, the reports of which contained 
diagnoses of degenerative disc disease.  The Board finds that 
assuming the credibility of the recent evidence as required 
by Justus, the veteran has submitted new and material 
evidence.  This evidence is not only new, but is also 
material because it provides objective evidence of current 
back disability of possible post traumatic origin.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal to 
this extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

Service connection for a back disability

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); and third, if 
the claim is well grounded, the Secretary must then evaluate 
the merits of the claim after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
with an opportunity to decide whether the claim is well 
grounded and, if so, consider the claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has been presented.  Therefore, the second and third 
steps need to be undertaken, as indicated.  

The second step requires that the RO must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Thus, in connection with remand, the RO must 
consider and apply the steps outlined in Elkins.  


Increased rating for a left knee disability

The veteran contends that his service-connected left knee 
disability is more disabling than is represented by the 
current 10 percent rating assigned to that disability.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the lumbar spine should be considered.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  

In May 1998, the Board remanded the case back to the RO for 
appropriate development to include a VA orthopedic 
examination in light of the directives set forth in DeLuca, 
and in order to determine the veteran's current range of 
motion taking into consideration pain, as well as his other 
manifestations.  

Thereafter, the veteran was indeed afforded a VA examination 
in June 1998.  The examination noted the left knee to be lax 
at approximately 10 degrees of extension with flexion to 90 
degrees.  There was no evidence of effusion on the left at 
that time.  The veteran was noted to be ligamentously stable.  
The impression was that of arthritic changes of the left knee 
with evidence of intra-articular dysfunction resulting in 
quad atrophy and loss of motion.  

In September 1998, the same VA examiner prepared an addendum 
to the June 1998 VA examination report.  In the addendum, the 
examiner noted that the veteran's claims file was reviewed.  
In addition, the examiner noted that his impression of the 
left knee remained:  osteoarthritis of the left knee with 
evidence of intra-articular pathology and quadriceps 
dysfunction with some loss of motion.  The examiner noted 
that the veteran's disability would cause some limitation of 
activity in terms of prolonged manual labor, prolonged 
walking, or heavy physical demands.  The examiner added that 
the veteran's disability did not in any way preclude 
employment in occupations that would not require prolonged 
heavy manual labor.  

Despite the examiner's efforts, the specific degree of any 
left knee instability or functional loss due to pain as per 
the directives set forth in DeLuca as requested in the May 
1998 remand.  As such, the veteran should be afforded another 
VA orthopedic examination to determine the severity of the 
veteran's service-connected left knee disability.  

In addition, as stated in 38 C.F.R. § 4.21 (1999), 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14. O.G.C. Prec. 23-97 (Jul. 24, 
1997).  In the instant case, it appears that the veteran is 
rated under Diagnostic Code 5257, for "other impairment" of 
the knee, but has a diagnosis of arthritis of the left knee.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
in order to request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability since May 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran then should be afforded 
another VA orthopedic examination to 
determine the current extent and 
manifestations of the veteran's service-
connected left knee disability.  All 
indicated x-rays should be completed.  
The claims file must be made available to 
the examiner and reviewed prior to the 
examination.  Such tests as deemed 
necessary should be performed.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  The RO should take appropriate steps 
in order to review the veteran's reopened 
claim of service connection for a back 
disability.  This should include 
consideration of Elkins to determine if 
the veteran's claim for service 
connection is well grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  The RO 
should also review the claim for an 
increased rating for the service-
connected left knee disability to include 
consideration of the Court's holding in 
DeLuca, as well as O.G.C. Prec. 23-97 
(Jul. 24, 1997).  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



